Citation Nr: 1419195	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of fractured right leg.

2.  Entitlement to service connection for Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

When this case was before the Board in January 2013, it was remanded for further development.  It is now before the Board for further appellate action.

Since the time of the Board's prior remand, service connection has been granted for left ear hearing loss and recurrent major depression with posttraumatic stress disorder.  As such, these service connection matters has been resolved.  

It is noted that the electronic Veterans Appeals Control and Locator System (VACOLS), indicates that the appellant filed a notice of disagreement (NOD) with respect to the initial rating assigned to his service-connected psychiatric disorder.  On April 4, 2014, the RO informed him that a Decision Review Officer (DRO) would review the materials in his claims folder and might request additional evidence as a result. If the disagreement could not be resolved by the DRO, a statement of the case would issue.  As the RO has acknowledged receipt of the NOD and additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending at the RO, Manlincon v. West is not applicable in this case.

In October 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In February 2014, the Veteran submitted claims for service connection for the following issues: migraine headaches; ear, nose, and throat problems; chronic fatigue due to Gulf War; and sleep apnea due to Gulf War.  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 treatment record, the Veteran's VA physician found that an MRI was warranted.  The Veteran had reported pain that radiated down his leg to his foot and with pain at the site of his prior injury.  He had a previous EMG which was abnormal.  The MRI was scheduled for October 3, 2013. The results of his MRI are not included in the claims file or uploaded to Virtual VA.  The VA physician that scheduled the Veteran for an MRI also provided an opinion in the past that the Veteran's current right leg disability was related to his injury during the military service.  See September 2013 VA treatment record.  As the MRI may provide evidence in the Veteran's favor, the Board finds that the MRI should be obtained.  

The Board notes that the VA physicians, Dr. H.H. and Dr. N.R., who provided the positive opinions did not provide a rationale for their opinions.  The VA examiner who conducted the July 2013 VA examination concluded that the Veteran's current right leg disability was related to a subsequent injury and not to the injury the Veteran sustained during service.  

During the October 2011 hearing, the Veteran noted that he had a positive opinion from Dr. S.  The Veteran's representative confirmed that he would fax this information to the Board.  Although records were provided from Dr. S., there is no positive opinion included.  The Veteran should be asked to provide the opinion by Dr. S.

Since the time of the Veteran's July 2013 VA examinations for residuals of fractured right leg and Raynaud's disease, the Veteran submitted private treatment records and service treatment records.  Service treatment records submitted included a November 1985 document that does not appear to be already in his claims file.  The claims file should be returned to the July 2014 VA examiner for an addendum opinion following a review of the newly received records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all recent VA treatment records since September 2013, including the MRI results of the right leg scheduled for October 3, 2013.

2.  Ask the Veteran to submit the positive opinion from Dr. S. that he mentioned during the October 2011 Board hearing. 

3.  After the above development has been made, the Board should return the claims file back to the VA physician who conducted the VA examination in July 2013 for an addendum opinion, or a suitable substitute if the original examiner is not available.  The physician should review the evidence associated with the record after the examination including the November 1985 service treatment record submitted by the Veteran, which is in Volume 2 of the claims folder.  The examination report must reflect that the claims file and newly received evidence had been reviewed. 

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently  diagnosed right leg disability, including any residuals of fracture and peripheral neuropathy/complex pain syndrome, began in or is related to any injury incurred in service.  
 
The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any current Raynaud's disease, if shown, began in or is related to service.  The Veteran reported that physicians felt this was related to a right leg injury in service and that he was stationed on the flight line in all types of weather.  

A complete rationale for the opinions must be provided.  

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



